           Case 2:20-cv-01637-JCM-BNW Document 39 Filed 10/26/20 Page 1 of 21



 1   Michael F. Lynch
     Nevada State Bar No. 8555
 2   Lynch Law Practice, PLLC
     3613 S. Eastern Ave.
 3   Las Vegas, Nevada 89169
     Telephone: (702) 684-6000
 4   Fax: (702) 543-3279
     Michael@LynchLawPractice.com
 5
     Attorneys for Plaintiff
 6
                               IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF NEVADA

 8   Tonkawa Tribe of Indians of                   ) Case No. 2:20-cv-01637-JCM-BNW
     Oklahoma d/b/a Tonkawa                        )
 9   Enterprises; Cow Creek Band of                )
     Umpqua Tribe of Indians; and                  ) SECOND AMENDED COMPLAINT
     Umpqua Indian Development                     )
10   Corporation                                   ) JURY DEMAND
                                                   )
11   on behalf of themselves and others            )
     similarly situated,                           )
12                                                 )
                               Plaintiff,          )
                                                   )
13   vs.                                           )
                                                   )
14   Scientific Games Corporation,                 )
     Bally Technologies, Inc., and Bally           )
15   Gaming, Inc.,                                 )
                                                   )
16                             Defendants.         )

17
            Plaintiffs on behalf of themselves and similarly situated United States regulated casinos
18
     have been harmed in their business or property by virtue of Defendants’ monopolization of a
19
     United States relevant market for the sale of automatic card shuffling machines for regulated
20
     casinos (“card shuffling relevant market”) and attendant monopoly overcharging by Defendants.
21                                           NATURE OF ACTION
22          1.      This matter is closely related to an action brought against Defendants by their

23   competitors. Shuffle Tech International LLC et al. v Scientific Games Corp. et al., No. 1:15-cv-

24   3702 (N.D. Ill.) (“Shuffle Tech Litigation”). On August 8, 2018 the Court entered judgment on a
          Case 2:20-cv-01637-JCM-BNW Document 39 Filed 10/26/20 Page 2 of 21




 1   jury verdict against Defendants for $315 million in total to compensate them for their lost profits

 2   materially caused by Defendants’ monopolization of the card shuffling relevant market. Ex. B.

 3          2.      At trial the Defendants’ competitors established that they invented and attempted

 4   to bring to market an innovative card shuffling machine and were prevented from doing so by the

 5   Defendants, which filed multiple sham litigations in an attempt to enforce invalid patents obtained

 6   by committing a fraud on the U.S. Patent and Trademark Office (“PTO”). The competitors

 7   established that, as a consequence, Defendants have unlawfully monopolized the card shuffling

 8   relevant market and forced them out of the market.

 9          3.      Pursuant to the Court’s jury instructions the jury is presumed to have made the

10   following findings: (a) “automatic card shuffling machines for regulated casinos in the United

11   States is a relevant market”; (b) “the [D]efendants had monopoly power in that market”; (c) “the

12   [D]efendants willfully acquired or maintained monopoly power by anticompetitive conduct”; (d)

13   “the [D]efendants' anticompetitive conduct occurred in or affected interstate commerce”; and (e)

14   “the [D]efendants' anticompetitive conduct harmed consumers.” Ex. A.

15          4.      Defendants are precluded from relitigating these issues here, and as a consequence,

16   they are also precluded from relitigating the jury’s ultimate finding that they have violated the

17   antitrust laws by monopolizing the card shuffling relevant market and harming competition as of

18   August 8, 2018, the date judgment was entered in the Shuffle-Tech Litigation.

19                                              PARTIES

20          5.      Plaintiff Tonkawa Tribe of Indians of Oklahoma resides in Kay County in Northern

21   Oklahoma. It is headquartered on the west bank of the Chickaskia River about 2.5 miles southeast

22   of the town of Tonkawa, Oklahoma. Through Tonkawa Enterprises the Tribe operates the Native

23   Lights Casino and the Tonkawa Hotel and Casino. It has leased or purchased several automatic

24   card shuffling machines directly from Defendants from September 2016 to the present.

                                                     2
          Case 2:20-cv-01637-JCM-BNW Document 39 Filed 10/26/20 Page 3 of 21




 1          6.      Plaintiff Cow Creek Band of Umpqua Tribe of Indians (“Tribe”) is a federally-

 2   recognized tribal government located in Roseburg, Oregon. Through the Umpqua Development

 3   Corporation, the Tribe operates the Seven Feathers Casino Resort. The Seven Feathers Casino

 4   Resort is a top Tribal Governmental Gaming facility. The Seven Feathers Casino Resort has leased

 5   or purchased several automatic card shuffling machines directly from Defendants from September

 6   2016 to the present.

 7          7.      Plaintiff Umpqua Indian Development Corporation is a Section 17 corporation of

 8   the Plaintiff Cow Creek Band of Umpqua Tribe of Indians.

 9          8.      Defendant Scientific Games Corporation (“SGC”) is a Delaware corporation with

10   a corporate office in Las Vegas, Nevada.

11          9.      Defendant Bally Technologies, Inc. is, or was, on information and belief, a Nevada

12   corporation with offices located in Las Vegas, Nevada. On November 21, 2014, Bally was acquired

13   by, and its operations taken over by, SGC.

14          10.     Defendant Bally Gaming, Inc. (“BGI”) is or was a Nevada corporation with offices

15   located in Las Vegas, Nevada. BGI is or was a subsidiary of Bally Gaming International, Inc.

16                                   JURISDICTION AND VENUE

17          11.     This action arises under the antitrust and patent laws of the United States,

18   particularly Section 2 of the Sherman Act, 15 U.S.C.§ 2; Sections 4 and 16 of the Clayton Act, 15

19   U.S.C. §§ 15, 26; the United States Patent Code, 35 U.S.C. §§ 102, 103, 114, 283, and 285; and §

20   1.56 of Title 37 of the Code of Federal Regulations (“CFR”).

21          12.     This Court has jurisdiction over the subject matter of this action pursuant to 15

22   U.S.C. §§ 4, 15, 26, and 1121 and 28 U.S.C. §§ 1331, 1337, and 1338.

23          13.     This Court has personal jurisdiction over Defendants in this state and district under

24   15 U.S.C. § 22; 28 U.S.C. §§ 1391(b) and (c) since the Defendants regularly conduct business in this

                                                      3
           Case 2:20-cv-01637-JCM-BNW Document 39 Filed 10/26/20 Page 4 of 21




 1   state and district, “reside” in this jurisdiction, engaged in anticompetitive conduct in this jurisdiction;

 2   and the impact of the violations alleged has been the lessening of competition in the card shuffling

 3   relevant market in part in this district.

 4           14.     Defendants have a regular and established business in this district, are found in this

 5   district, have agents in this district and have well more than “minimum contacts.”

 6           15.     Venue is proper in this judicial district under 28 U.S.C. § 1391(b)(1) and (2), (c)(2),

 7   and (d); and 15 U.S.C. §§ 15 and 26, because, inter alia, the Defendants are subject to personal

 8   jurisdiction in this state and district, and therefore reside in this state and district, and a substantial

 9   part of the events giving rise to the claims asserted herein arose in this state and district, as further

10   detailed in the following paragraphs.

11                                      EXCLUSIONARY CONDUCT

12           16.     Should this Court determine in some respect that issue preclusion does not pertain

13   to establish Defendants’ monopolization violation, Plaintiffs would show the Court as follows:

14           17.     In 1983, John Breeding started SHFL Entertainment, Inc. (“SHFL”), a company to

15   manufacture automatic playing card shufflers for use in casinos. By 2012, SHFL had released

16   multiple different models of automatic card shufflers and obtained approximately 253 patents

17   related to shuffler technology. In 2013 Bally Technologies acquired SHFL, and in 2015 Defendant

18   SGC acquired Bally Technologies. Defendant Bally Gaming is a subsidiary of Bally Technologies

19   and operates under the Scientific Games brand. It is responsible for manufacturing equipment and

20   games for casinos in the United States. Collectively herein Defendants are referred to as “SHFL.”

21           18.     Defendants have misused two of SHFL's patents: the '982 patent and the '935 patent.

22   In April 2002 SHFL filed the application for the '982 patent based on a new model of an automatic

23   shuffler known as the Deckmate 1. According to SHFL, the Deckmate 1 is an advance over other

24   automatic shufflers based on the technology it uses to receive cards and return them to the dealer.

                                                         4
          Case 2:20-cv-01637-JCM-BNW Document 39 Filed 10/26/20 Page 5 of 21




 1   The Deckmate 1 is installed under the gaming table, with its upper surface flush with the surface

 2   of the table. It also uses an elevator to move the cards from beneath the table where they are

 3   randomized to the top of the table for use. The elevator has a cover that moves automatically to

 4   return the cards to the dealer. During the prosecution, SHFL disclosed many other patents as prior

 5   art. The PTO issued the '982 patent in November 2003.

 6          19.     In October 2003 SHFL filed an application for what eventually became the '935

 7   patent, also based on the Deckmate 1.

 8          20.     In October 2012 DigiDeal Corporation (“DigiDeal”) displayed the DigiShuffle

 9   prototype at a gaming show in Nevada, which SHFL employees attended. These employees saw

10   the prototype and SHFL then filed suit against DigiDeal in the District of Nevada, alleging that

11   the DigiShuffle infringed the '982 and '935 patents.

12          21.     In January 2014 DigiDeal initiated re-examination proceedings before the PTO on

13   claims 1–3 and 42–46 of the '982 patent, and claims 1, 2, 9–11, and 14 of the '935 patent. In August

14   2014, the PTO rejected claims 1–3 and 42–46 of the '982 patent based on the Block '044 patent,

15   infra ¶ 39, and the Roblejo '122 patent, infra ¶¶ 37-38. SHFL then amended its claims to state that

16   the shuffler must be mounted flush with a recessed support surface beneath the table cover and a

17   cover set flush into the shuffler's top surface over the elevator, features not taught by the Block

18   patent. The PTO agreed that the Block patent taught away from SHFL's invention as described in

19   the amended claims, because the Block device prevents anyone from physically touching the cards

20   and does not teach a shuffler that has a top surface mounted flush with the gaming table surface.

21   On May 2015, the PTO confirmed that the claims in the '982 patent were patentable, and it issued

22   a reexamination certificate in July 2015.

23          22.     During the '935 reexamination the PTO also rejected some of the claims in the '935

24   patent after determining that they were obvious based on the Block '044 patent and combinations

                                                      5
          Case 2:20-cv-01637-JCM-BNW Document 39 Filed 10/26/20 Page 6 of 21




 1   of the Roblejo '122 patent with other patents. The PTO indicated that the material in the '935 patent

 2   was obvious in light of the disclosure in the Roblejo '122 patent of an automatic shuffler and

 3   another reference that described a mah-jongg block shuffler mounted to a gaming table and

 4   recessed beneath its surface. The PTO also indicated that the Block patent teaches an automatic

 5   shuffler mounted to a gaming table and therefore that it “teaches the limitations deemed to be

 6   missing from the prior art during the original prosecution of the '935 patent.” SHFL then cancelled

 7   all of the reexamined claims from the '935 patent “in order to expedite the issuance of a

 8   reexamination certificate.”

 9          23.      In April 2015 the Shuffle Tech Plaintiffs filed suit against Defendants SHFL. In an

10   amended complaint plaintiffs alleged that SHFL had violated Section 2 of the Sherman Act by

11   procuring two patents using fraud on the PTO and then engaging in sham litigation asserting

12   baseless claims against its competitors.

13          24.      In June 2015 SHFL filed a notice of concurrent proceedings with the PTO in which

14   it attached a copy of the Shuffle Tech complaint. The notification indicated that SHFL had

15   determined it had no obligation to submit the references mentioned in plaintiffs' complaint because

16   it had already determined that they were either cumulative, already made of record, or not a patent

17   or publication. In July and August 2015, the PTO issued reexamination certificates for the '982 and

18   '935 patents.

19                                     SHFL Infringement Litigation

20          25.      CARD Litigation. In 2002 Casino Austria Research and Development in Vienna

21   (“CARD”) began importing into the United States an automatic shuffler known as the “one2six.”

22   In May 2003 CARD filed suit in federal court in Nevada against SHFL requesting a declaratory

23   judgment that its shuffler did not infringe two of SHFL's patents, neither of which is at issue in this

24   case. SHFL filed a counterclaim alleging infringement of those patents as well as one other. During

                                                       6
           Case 2:20-cv-01637-JCM-BNW Document 39 Filed 10/26/20 Page 7 of 21




 1   the litigation CARD argued that SHFL's patents were invalid because they were anticipated by the

 2   Nicoletti shuffler, the Luciano prototype, and the Roblejo prototype. Atilla Grauzer, an engineer at

 3   SHFL, submitted a declaration in that case on behalf of SHFL in which he disputed this contention

 4   as to each reference. Both Grauzer and Mark Litman, SHFL's outside patent prosecution counsel,

 5   attended the deposition of CARD's technical expert, Joel Greenberg, who opined that the Luciano

 6   and Roblejo prototypes anticipated SHFL's patents. Toward the end of the litigation, either SHFL

 7   or its counsel at the time created what the parties here refer to as the shuffler art discs, which

 8   contained documents from the CARD litigation and technical information on the pieces of allegedly

 9   invalidating prior art.

10           26.       In June 2004 SHFL and CARD voluntarily dismissed the Nevada case following a

11   settlement agreement in which SHFL acquired CARD. Litman and Jennifer Farrar, SHFL's in-house

12   intellectual property counsel, then filed copies of the shuffler art discs in multiple pending patent

13   applications before the PTO. SHFL did not file a copy of the disc as part of the then-pending '935

14   application. It did represent in amendments filed with a different patent application related to shuffler

15   technology that both in-house and outside prosecution counsel for SHFL were “in the time-

16   consuming process of reviewing documents . . . that are the result of litigation between [SHFL] and

17   third parties.”

18           27.       DigiDeal Suit in D. Nevada. In October 2012 DigiDeal displayed the DigiShuffle

19   prototype at a gaming show in Nevada, which SHFL employees attended. These employees saw

20   the prototype and SHFL then filed suit against DigiDeal in the District of Nevada, alleging that

21   the DigiShuffle infringed the ‘982 and '935 patents.

22           28.       In January 2014 DigiDeal initiated re-examination proceedings before the PTO on

23   claims 1–3 and 42–46 of the '982 patent, and claims 1, 2, 9–11, and 14 of the '935 patent. Alan

24   Fanucci acted as lead counsel for SHFL in the reexamination proceedings and received assistance

                                                        7
          Case 2:20-cv-01637-JCM-BNW Document 39 Filed 10/26/20 Page 8 of 21




 1   from Howard Shin and Kimball Anderson. In August 2014, the PTO rejected claims 1–3 and 42–

 2   46 of the '982 patent based on the Block '044 patent and the Roblejo '122 patent. SHFL then

 3   amended its claims to state that the shuffler must be mounted flush with a recessed support surface

 4   beneath the table cover and a cover set flush into the shuffler's top surface over the elevator,

 5   features not taught by the Block patent.

 6          29.     The PTO agreed that the Block patent taught away from SHFL's invention as

 7   described in the amended claims, because the Block device prevents anyone from physically

 8   touching the cards and does not teach a shuffler that has a top surface mounted flush with the

 9   gaming table surface. On May 2015, the PTO confirmed that the claims in the '982 patent were

10   patentable, and it issued a reexamination certificate in July 2015.

11          30.     During the '935 reexamination, the PTO also rejected some of the claims in the '935

12   patent after determining that they were obviously based on the Block '044 patent and combinations

13   of the Roblejo '122 patent with other patents. The PTO indicated that the material in the '935 patent

14   was obvious in light of the disclosure in the Roblejo '122 patent of an automatic shuffler and

15   another reference that described a mah-jongg block shuffler mounted to a gaming table and

16   recessed beneath its surface. The PTO also indicated that the Block patent teaches an automatic

17   shuffler mounted to a gaming table and therefore that it “teaches the limitations deemed to be

18   missing from the prior art during the original prosecution of the '935 patent.” SHFL then cancelled

19   all of the reexamined claims from the '935 patent “in order to expedite the issuance of a

20   reexamination certificate.” PTO issued reexamination certificates for the '982 and '935 patents.

21          31.     In September 2016, SFHL appealed a grant of summary judgment in favor of

22   DigiDeal. SHFL Ent., Inc. v. Digideal Corp., No. 2:12-cv-1782, Dkt. 170 (D. Nev. Sept. 23,

23   2016). SFHL went on to prosecute that appeal, filing its brief on November 28, 2016. The appeal

24   related to SHFL’s attempt to enforce the ’935 and the ’982 patents.

                                                      8
          Case 2:20-cv-01637-JCM-BNW Document 39 Filed 10/26/20 Page 9 of 21




 1          32.     DigiDeal Reorganization in E.D. Wash. SHFL made a new sham filing in 2018.

 2   DigiDeal had entered into bankruptcy seeking Chapter 11 reorganization to keep operating. In re

 3   Digideal Corp., No. 17-bk-00449 (E.D. Wash Bankr.). After the competitor was 16 months into

 4   reorganization, and just two months before the judgment of monopolization was entered against

 5   SHFL in SHFL, SFHL on June 13, 2018 filed a motion to file a proof of claim after the claim bar

 6   date. Dkt. No. 423. The proof of claim (attached as an exhibit to the declaration in support of

 7   SFHL’s motion) is based on the 2013 complaint from the DigiDeal matter, which asserted the ’935

 8   and the ’982 patents as a basis of an infringement claim even though Judge Navarro had entered

 9   summary judgment nearly two years before on this sham claim, which the Federal Circuit had left

10   undisturbed.

11          33.     Thus in a new federal court Defendants sought to misappropriate a competitor’s

12   assets using the fraudulent patents.

13                                      Prior Art Known to SHFL

14          34.     With fraudulent intent SHFL failed to disclose relevant pieces of prior art described

15   below during the prosecutions and reexaminations of the '982 and '935 patents.

16          35.     Nicoletti Shuffler. In September 1990 a New Jersey newspaper named The

17   Courier-Post published an article about Adolph Nicoletti and an automatic shuffler he had

18   invented. The article described the shuffler as “installed under a blackjack table” and included an

19   image of the installed machine. Id. It also stated that Nicoletti had conducted a test run of his

20   machine by installing it in a casino in Atlantic City. The test run ended after one week due to

21   malfunctions. Breeding testified that he knew of a shuffler in Atlantic City that was “so big it was

22   built under the table and cards would go down inside,” but he never saw it and does not know who

23   manufactured it. Breeding stated that the patent holder for the machine called him with an offer to

24   sell the technology but that he turned it down.

                                                       9
          Case 2:20-cv-01637-JCM-BNW Document 39 Filed 10/26/20 Page 10 of 21




 1          36.     Luciano Prototype. Around July 1992 Lawrence Luciano developed a prototype

 2   of an automatic shuffler for his company, Luciano Packaging, Inc., as a result of a development

 3   agreement with International Game Technology, Inc. (“IGT”). In November 1993, IGT cancelled

 4   the development agreement. Luciano then began marketing his prototype shuffler (the Luciano

 5   prototype) to casinos and other potential customers. He made a promotional video that showed the

 6   prototype in operation, which he provided to anyone in the industry who expressed interest.

 7          37.     Roblejo Prototype. In October 1997 SHFL participated in the World Gaming

 8   Expo in Nevada. Various SHFL executives and employees attended the expo, including Grauzer

 9   and Farrar, who were sent there to monitor competitive activity. At the expo another company

10   named Casino Concepts displayed a prototype of an automatic shuffler invented by Dr. Conrad

11   Roblejo called the Sure-Shuffler (“Roblejo prototype”). During the expo Halvard Solberg, who

12   was hired by Casino Concepts to provide technical support at the expo, gave a very detailed

13   demonstration of the Roblejo prototype to individuals he later learned were representatives of

14   SHFL. The demonstration required Solberg to open the top cover and eventually remove side

15   panels in order to answer specific technical questions. An executive at Casino Concepts later

16   wrote a memo to Dr. Roblejo, in which he stated that “during the entire show people from [SHFL]

17   looked at our equipment.” He stated that Casino Concepts representatives spoke with SHFL's

18   original designer, vice president of finance, and other unidentified employees.

19          38.     Farrar says that she visited a Casino Concepts booth at an expo in the early years

20   of her career at SHFL but does not recall if it was in 1997. She observed a machine on the table

21   but did not know what it was or how it operated, as there was no one manning the booth at the

22   time. SHFL's file on the expo contains a copy of a brochure of the Roblejo prototype displayed at

23   the 1997 expo. Grauzer testified that he has never seen the Roblejo prototype at all, much less the

24   interior of the machine. Grauzer's files contain a report on the 1997 expo, which discusses the

                                                     10
          Case 2:20-cv-01637-JCM-BNW Document 39 Filed 10/26/20 Page 11 of 21




 1   Roblejo prototype and includes a marketing brochure. Grauzer maintains that he did not write this

 2   report and could not possibly have done so because it contains non-technical information as well

 3   as bullet points, which he does not know how to create. Donald Barnett, a former SHFL employee,

 4   testified during a deposition that Grauzer would have been the person SHFL relied upon to analyze

 5   competition at trade shows. Barnett stated that Grauzer is the only individual who would have

 6   written a report analyzing competition seen at a trade show. Another former SHFL employee,

 7   Robert Pietrosanto, agrees that Grauzer would have been the only individual working for SHFL at

 8   the time who was qualified to analyze a competitive product.

 9          39.     Block Patent. The Block '044 patent, issued by the PTO in March 2002, discloses

10   an automatic card shuffling and dealing system that includes a shuffling device under the gaming

11   table and an elevator that delivers the shuffled cards to the table surface. SHFL disclosed this

12   patent in the specifications of four patent applications it submitted in July 2003 as well as during

13   the course of the prosecution of the '935 patent. The company did not disclose the Block '044

14   patent in the application for the '982 patent.

15                     Defendants’ Failures to Disclose Prior Art Before the PTO

16          40.     Defendants’ omissions, selective disclosure, and misrepresentations relating to

17   prior art support a finding of intent to defraud the PTO in the prosecution of the '982 and '935

18   patents and in the reexamination of these patents.

19                                                '982 Patent

20          41.     SHFL acted with fraudulent intent by failing to disclose the Block '044 patent

21   during prosecution of the '982 patent. Those involved in the prosecution of the '982 patent were

22   generally aware of the Block '044 patent because SHF disclosed this reference in four other patent

23   specifications filed during the same time period.

24

                                                      11
          Case 2:20-cv-01637-JCM-BNW Document 39 Filed 10/26/20 Page 12 of 21




 1          42.     Further, SHFL was aware of the materiality of the Block '044 patent to the '982

 2   prosecution. Two of the four patent applications in which SHFL cited the Block '044 patent were

 3   continuations-in-part of the application (“CIP”) for the '982 patent which supports an inference

 4   that the Block patent was also relevant to the '982 patent. Further, SHFL stated in the specification

 5   of its '099 patent -- a patent that was not a CIP of the '982 patent but dealt with automatic shuffling

 6   technology -- that the Block '044 patent “describes a top of a card table with a card-dispensing

 7   hole there through and an arcuate edge is covered by a transparent dome shaped cover.” And

 8   during prosecution of the '982 patent, the PTO initially rejected a number of the claims based on

 9   other pieces of prior art that also taught the use of a cover over an elevator.

10          43.     In response, SHFL distinguished its invention by stating that it alone disclosed an

11   automatically moveable cover. Thus SHFL was aware both that the Block '044 patent disclosed a

12   cover and that the cover was a key feature of the '982 patent.

13          44.     Although SHFL's citation to Block in the '099 patent did not expressly mention an

14   automatically moveable cover, Block clearly discloses this feature. Further, the description of the

15   preferred embodiment of the Block '044 patent states that it has a motor that “is operable to cause

16   the cover to cover and uncover the card dispensing hole in response to a signal from a computer.”

17   And during reexamination of the '982 patent, the PTO found that the Block '044 patent did in fact

18   disclose an automatically moveable cover. Thus there is a nexus between the disclosures of the

19   Block '044 patent and the (claimed) point of novelty of the '982 patent. SHFL knew that the Block

20   '044 patent disclosed an automatically moveable cover, a key feature of the '982 patent, and yet

21   failed to disclose this reference to the PTO to deceive the PTO.

22                                                '935 Patent

23          45.     SHFL also fraudulently omitted the Nicoletti, Luciano, and Roblejo references

24   during the prosecution of the '935 patent, which lasted from October 2003 until April 2009. SHFL

                                                       12
          Case 2:20-cv-01637-JCM-BNW Document 39 Filed 10/26/20 Page 13 of 21




 1   was aware of all three of these prior art references and their materiality prior to October 2003. In

 2   2003 SHFL sued CARD for infringement of three of its shuffler technology patents. In response,

 3   CARD argued that the patents were invalid as anticipated by the Nicoletti Shuffler, the Roblejo

 4   prototype, and the Luciano prototype. SHFL was aware that these references were relevant to its

 5   shuffler technology. Grauzer was also aware of the Luciano and Roblejo prototypes because he

 6   submitted an expert declaration in which he explained how these references do not anticipate

 7   SHFL's patents. Further, near the end of the suit, SHFL prepared multiple discs containing all the

 8   documents from the CARD litigation discussing these references as well as information regarding

 9   their operation and that Farrar and Litman discussed these disks. Although SHFL submitted copies

10   of the discs to the PTO in connection with a number of then-pending patent applications, it did not

11   submit the disc in connection with the '935 prosecution.

12          46.     SHFL’s selective disclosure of the discs indicates deceptive intent. The '935 patent

13   does in fact cover the compartment shuffling method. SHFL chose not to disclose these

14   references in the '935 prosecution despite the fact that the device in the '935 patent possessed the

15   same features as other devices in which SHFL disclosed the discs.

16          47.     Further, SHFL knowingly misrepresented the state of the prior art to the PTO

17   during prosecution. SHFL made a number of statements during prosecution regarding the novelty

18   of the device in the '935 patent that were directly contradicted by the references that SHFL had in

19   its possession as a result of the CARD litigation. This lack of candor supports an inference of

20   fraudulent intent. SHFL intended to defraud the PTO by omitting these references from the

21   prosecution.

22                             Reexamination of the '982 and '935 Patents

23          48.     SHFL engaged in fraud on the PTO during reexamination of both the '982 patent

24   and the '935 patent by failing to disclose the Nicoletti, Roblejo, and Luciano references.

                                                     13
          Case 2:20-cv-01637-JCM-BNW Document 39 Filed 10/26/20 Page 14 of 21




 1   Reexamination of both patents began in January 2014, almost ten years after the CARD litigation

 2   and SHFL's creation of the discs containing the prior art. Thus SHFL was aware of the references

 3   prior to reexamination.

 4          49.     SHFL acted with fraudulent intent in omitting the references. In an effort to

 5   distinguish its inventions as patentable, SHFL made a number of statements during prosecution

 6   that are directly contradicted by the omitted references. SHFL omitted these references with the

 7   intent to defraud the PTO into granting an otherwise invalid patent.

 8                                        SHFL Sham Litigation

 9          50.     Prior to its suit against DigiDeal, SHFL filed sham patent infringement litigation

10   lawsuits against every other competitor in the card shuffling relevant market, then acquired their

11   assets at a discount after they had been weakened by the litigation, or drove them out of the market

12   with the threat of litigation expenses which small start-up operations could not afford. These

13   litigations include: (a) an action against CARD LLC in 2003-2004 followed by an acquisition of

14   CARD by SHFL in 2004; (b) a suit against VendingData in 2004-2009, followed by VendingData's

15   acquisition by SHFL in 2009; (c) a suit against Taiwan Fulgent it 2009-2010; and (d) a suit against

16   TCS Huxley in 2012-2013, similarly resulting in TCS's departure from the market.

17                                        ISSUE PRECLUSION

18          51.     The jury in the Shuffle Tech Litigation was instructed that it should find that

19   Defendants had engaged in unlawful monopolization if it made the following findings: (a)

20   “automatic card shuffling machines for regulated casinos in the United States is a relevant market”;

21   (b) “the [D]efendants had monopoly power in that market”; (c) “the [D]efendants willfully

22   acquired or maintained monopoly power by anticompetitive conduct”; (d) “the [D]efendants'

23   anticompetitive conduct occurred in or affected interstate commerce”; and (e) “the [D]efendants'

24   anticompetitive conduct harmed consumers.” Ex. A at 14-23 (jury instructions); Ex. B (judgment).

                                                     14
          Case 2:20-cv-01637-JCM-BNW Document 39 Filed 10/26/20 Page 15 of 21




 1   Under the law of this Circuit,Defendants ineffectively sought to vacate the judgment by agreement

 2   with the competitor plaintiffs while the matter was on appeal.

 3          52.     These findings were essential to the jury’s verdict and the judgment entered on this

 4   verdict. These issues were actually litigated and Defendants were fully and fairly represented.

 5          53.     Therefore they are precluded from relitigating these findings and as a consequence

 6   are precluded from relitigating that that they have violated the antitrust laws by monopolizing the

 7   United States card shuffling relevant market as of August 8, 2018, the date judgment was entered

 8   in the Shuffle-Tech Litigation.

 9          54.     As a consequence direct purchasers of Defendants’ card shuffling machines in the

10   proposed Class need only show this Court that they have been materially injured by Defendants’

11   monopolization in their business or property by paying monopoly pricing on purchases directly

12   from Defendants (or otherwise), and the amount of their actual damages.

13                                        RELEVANT MARKET

14          55.     Casinos routinely use automatic card shuffling machines on gaming tables to

15   automate the historically labor-intensive process of shuffling physical playing cards between each

16   hand of play. The relevant product market is the market for the sale or lease of these card shufflers

17   certified and approved for use by casinos, excluding card shufflers designed for private consumer

18   use in unregulated environments and also excluding card shufflers that randomize virtual “cards”

19   in video-based games. The relevant geographic market is the United States.

20                                          MARKET POWER

21          56.     Defendants have been very successful in their efforts to monopolize the card

22   shuffling relevant market. They now control virtually 100% of the relevant market. They also

23   dominate the global market as well, with slightly less than 100% market share worldwide.

24

                                                      15
          Case 2:20-cv-01637-JCM-BNW Document 39 Filed 10/26/20 Page 16 of 21




 1          57.     In addition to forcing all actual competitors out of the market, SHFL’s, and now

 2   SGC’s, lengthy pattern of predatory, vexatious patent litigation has effectively raised a substantial

 3   artificial barrier to entry for all potential competitors as well as excluded competitors. As a result

 4   no potential competitor can enter the relevant market without a multi-million dollar war chest and

 5   a business plan that includes millions in upfront litigation costs as part of its anticipated start-up

 6   expense.

 7                                               TOLLING

 8          58.     Because of Defendants’ fraudulent patent concealment before the United States
 9   PTO beginning in April 2009, and the concealed, sham nature of their litigations (relying on the
10   fraudulent patents) to force multiple competitors from the relevant market, casino Plaintiffs here,
11   as purchasers in the relevant market from the Defendants, were unaware they were suffering
12   actionable, long-term antitrust price injury due to monopolization until June 26, 2020 in the case
13   of the Tonkawa Plaintiff, and September 17, 2020 in the case of the Cow Pen Plaintiffs, when the
14   record and judgment in SHFL was brought to their attention by antitrust counsel Berry Law PLLC.
15
            59.     Prior to these times the long-term actionable antitrust price injury and denial of
16
     consumer choice suffered by them were unknown to them, and their long-term tribal counsel who
17
     represent them here.
18
            60.     Upon the notice from antitrust counsel, the tribal counsel diligently and
19
     immediately conducted investigations, apprised their tribal Boards, retained antitrust counsel, and
20
     brought these matters.
21
            61.     The Plaintiff casino purchasers acting as reasonable buyers did not have actual nor
22
     constructive knowledge of the facts giving rise to their antitrust injury and claims before 2020.
23
     Upon notice by antitrust counsel the casinos exercised due and immediate diligence to uncover the
24

                                                      16
          Case 2:20-cv-01637-JCM-BNW Document 39 Filed 10/26/20 Page 17 of 21




 1   facts alleged here. Only then did they determine that their long-term antitrust injury from the

 2   monopolization had become ascertainable.

 3          62.     Thus the earliest the statute of limitation began to run in this matter is June 26,
 4   2020, the date of antitrust notice to the Tonkawa Plaintiff.
 5                                   ANTITRUST INJURY IN FACT
 6          63.     As of August 18, 2018 the Shuffle Tech judgment establishes in part that the
 7   Defendants had monopolized the relevant market for automatic card shuffling machines for
 8   regulated casinos in the United States, possessed monopoly power in that market, and their
 9   anticompetitive conduct imposed antitrust injury on casino consumers of these machines such as
10   Plaintiffs and other members of the purported Class. Throughout the damage period in the instant
11   matter, beginning in April 1, 2009, Defendants have harmed competition and inflicted antitrust
12   injury on members of the proposed Class by charging them unlawful purchase and lease pricing
13   well above competitive levels, as well as denying them competitive choice as to the use of
14   automatic card shuffling machines.
15                                  CLASS ACTION ALLEGATIONS
16                                       Fed. R. Civ. Proc. 23(b)(3)
17                                     Card Shuffler Damage Class
18          64.     Plaintiffs bring this action under Rule 23(a) and (b)(3) of the Federal Rules of Civil

19   Procedure seeking damages on behalf of the following class (“Card Shuffler Damage Class”).
20          Plaintiffs represent a Class of all regulated United States casinos directly leasing or
            purchasing card shufflers from the Defendants on or after April 1, 2009. Excluded from
21          the class are casinos operated or controlled by Defendants.

22                                        Rule 23(a) Prerequisites

23          65.     Prosecution of the claims of the Class as a class action is appropriate because the

24   prerequisites of Rule 23(a) of the Federal Rules of Civil Procedure are met:

                                                      17
          Case 2:20-cv-01637-JCM-BNW Document 39 Filed 10/26/20 Page 18 of 21




 1          (a)     The number of persons in the Class is in the hundreds, and the members of the Class

 2   are therefore so numerous that joinder of all members of the Class is impracticable. Joinder also is

 3   impracticable because of the geographic diversity of the members of the Class, the need to expedite

 4   judicial relief, and the Class Representatives’ lack of knowledge of the identity and addresses of

 5   all members of the Class.

 6          (b)     There are numerous questions of law and fact arising from the pattern of

 7   Defendants’ monopolization which are common to the members of the Class. These include, but

 8   are not limited to, common issues as to (1) whether the Defendants have engaged in

 9   monopolization and are estopped from defending otherwise; and (2) whether this conduct, taken

10   as a whole, has materially caused antitrust price injury to be inflicted directly on members of the

11   proposed Class and denied them freedom of product choice.

12          (c)     The claims of the Class Representatives are typical of the claims of the members of

13   the Class and fairly encompass the claims of the members of the Class. The Class Representatives

14   and the members of the Class are similarly or identically harmed by the same systematic and

15   pervasive conduct.

16          (d)     The Class Representatives and the Representatives’ counsel will fairly and

17   adequately protect the interests of the members of the Class. There are no material conflicts

18   between the claims of the Class Representatives and the members of the Class that would make

19   class certification inappropriate. Counsel for the Class will vigorously assert the claims of the

20   Class Representatives and the other members of the Class.

21                                       Rule 23(b)(3) Prerequisites

22          66.     In addition, the prosecution of the claims of the Class as a class action pursuant to

23   Rule 23(b)(3) is appropriate because:

24          (a)     Questions of law or fact common to the members of the Class predominate over

                                                     18
          Case 2:20-cv-01637-JCM-BNW Document 39 Filed 10/26/20 Page 19 of 21




 1   any questions affecting only its individual members; and

 2             (b)    A class action is superior to other methods for the fair and efficient resolution of

 3   the controversy.

 4                                Ascertainment of the Members of the Class

 5             67.    The members of the Class, and their payments to Defendants, can be easily

 6   ascertained through the Defendants’ sales records.

 7                                                   COUNT I

 8             68.    Plaintiffs incorporate by reference the allegations set forth above as if fully set forth

 9   herein.

10             69.    Defendants have monopolized the United States card shuffling relevant market in

11   violation of Section Two of the Sherman Act, 15 U.S.C. § 2, and are precluded from relitigating

12   such monopolization including its harm to casino members of the proposed Class.

13             70.    Defendants by their exclusionary conduct have obtained and maintained market

14   power in the United States relevant market and as a consequence have harmed competition by

15   charging above-competitive pricing, and denying competitive choice, to members of the proposed

16   Class.

17                                    `       REQUESTS FOR RELIEF

18             Plaintiffs respectfully request the following relief:

19             A.     That members of the Card Shuffler Damage Class recover damages equal to the

20   difference between the prices they directly paid to Defendants for card shufflers and the

21   competitive prices that would have prevailed in a relevant market but for Defendants’

22   monopolization, trebled;

23             B.     That Plaintiffs be awarded the costs of suit, including reasonable attorneys’ fees

24   and expert fees; and

                                                         19
          Case 2:20-cv-01637-JCM-BNW Document 39 Filed 10/26/20 Page 20 of 21




 1          C.      That Plaintiffs be awarded pre- and post-judgment interest on all sums awarded,

 2   and other relief as the Court deems necessary and justified.

 3                                    JURY TRIAL DEMANDED

 4          Plaintiffs demand a trial by jury of all claims alleged herein so triable.

 5   Dated: October 12, 2020                               Respectfully submitted,

 6                                                         Lynch Law Practice, PLLC
                                                           Michael F. Lynch
 7                                                         Nevada Bar No. 8555
                                                           3613 S. Eastern Ave.
 8                                                         Las Vegas, Nevada 89169
                                                           Telephone: (702) 684-6000
 9                                                         Fax: (702) 543-3279
                                                           Michael@LynchLawPractice.com
10
                                                           By: /s/ R. Stephen Berry
11                                                         R. Stephen Berry
                                                           Berry Law PLLC
12                                                         (Admitted Pro Hac Vice)
                                                           1100 Connecticut Avenue, N.W., Suite 645
13                                                         Washington, D.C. 20006
                                                           Telephone: (202) 296-3020
14                                                         Fax: (202) 296-3038
                                                           sberry@berrylawpllc.com
15
                                                           Fletcher Law, PLLC
16                                                         Zeke Fletcher
                                                           (Petition Pro Hac Vice Forthcoming)
17                                                         333 Albert Avenue, Suite 631
                                                           Lansing, MI 48823
18                                                         Telephone: (517) 755-0776
                                                           Fax: (517) 913-6008
19                                                         zfletcher@fletcherlawpllc.com

20

21

22

23

24

                                                      20
     Case 2:20-cv-01637-JCM-BNW Document 39 Filed 10/26/20 Page 21 of 21




 1                                        Galanda Broadman PLLC
                                          Gabriel S. Galanda
 2                                        Anthony S. Broadman
                                          (Petitions Pro Hac Vice Forthcoming)
 3                                        8603 35th Ave. NE, Suite L1
                                          Seattle, WA 98115
 4                                        Telephone: (206) 557-7509
                                          Fax: (206) 299-7690
 5                                        gabe@galandabroadman.com
                                          anthony@galandabroadman.com
 6
                                          Attorneys for Plaintiffs
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                     21
